Becrworti-i, Judge:
Counsel for the respective parties have submitted this case for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed AHV (Import Specialist’s Initials) by Import Specialist Arthur H. Vanderbeek (Import Specialist’s Name) on the invoices covered by the above-entitled protest, and assessed with duty at 15%% under Par. 356, Tariff Act of 1930 as modified by T.D. 55615, consist of screen plate frames which are not stock-treating parts for pulp and paper machinery and are in fact parts, not specially provided for, wholly or in chief value of metal, of machines for making paper or paper pulp.
Plaintiff claims that said items are dutiable at 7%% ad valorem under Par. 372, Tariff Act of 1930 as modified.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, said protest being limited to the merchandise marked “A” as aforesaid.
In view of this stipulation which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices covered by the protest herein is properly dutiable at 7% per centum ad valorem under paragraph 372 of the Tariff Act of *3591930, as modified by Presidential Proclamation No. 3468, 97 Treas. Dec. 157, T.D. 55615; Presidential Proclamation No. 3479, 97 Treas. Dec. 430, T.D. 55649; Presidential Proclamation No. 3513, 98 Treas. Dec. 51, T.D. 55816, as machines or parts thereof for making paper or paper pulp.
The protest is sustained and judgment will be entered for the plaintiff.